Where a bank either expressly or tactily permits an employee to' certify checks drawn upon it, it will be liable for the amount of a check so certified in the. hands of a bona fide holder. Where the bank has limited the authority of the employee to certify checks to cases in- which, the drawer has funds in bank, and the employee negligently or, fraudulently certifies a check when the funds called for-by it do not exist, the bank, and not the innocent bona fide holder of the check, must bear the loss. Testimony that checks certified by a certain employee of a bank have frequently passed through the clearing house, and have been honored by the bank, is evidence of such authority on the part of the employee to certify checks as will bind the bank. — Reporter, June 8, 1885,